USDC IN/ND case 2:19-cv-00378-TLS-SLC document 18 filed 01/12/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION


ELISSA ANDERSEN,

                       Plaintiff,

                       v.                              CAUSE NO.: 2:19-CV-378-TLS-SLC

ANDREW M. SAUL, Commissioner of the
Social Security Administration,

                       Defendant.

                                            ORDER

       This matter is before the Court on the Report and Recommendation of the United States

Magistrate Judge [ECF No. 17], filed by Magistrate Judge Susan L. Collins. On October 4, 2019,

the Plaintiff filed a Complaint [ECF No. 1] in which she sought to appeal a final administrative

decision which denied her request for disability benefits. The matter was referred to Judge

Collins for a Report and Recommendation. See Order, ECF No. 9. The Plaintiff filed an Opening

Brief [ECF No. 13] and the Defendant filed a Response [ECF No. 16], but the Plaintiff did not

file a reply. In the Report and Recommendation, Judge Collins recommends that the Court

reverse the decision of the Commissioner of the Social Security Administration and remand for

further proceedings.

       The Court’s review of a Magistrate Judge’s Report and Recommendation is governed by

28 U.S.C. § 636(b)(1)(C), which provides as follows:

       Within fourteen days after being served with a copy, any party may serve and file
       written objections to such proposed findings and recommendations as provided by
       rules of court. A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations to
       which objection is made. A judge of the court may accept, reject, or modify, in
       whole or in part, the findings or recommendations made by the magistrate judge.
USDC IN/ND case 2:19-cv-00378-TLS-SLC document 18 filed 01/12/21 page 2 of 2


       The judge may also receive further evidence or recommit the matter to the
       magistrate judge with instructions.

28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being served

with a copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.”). Portions of a recommendation to

which no party objects are reviewed for clear error. Johnson v. Zema Sys. Corp., 170 F.3d 734,

739 (7th Cir. 1999). Judge Collins gave the parties notice that they had fourteen days to file

objections to the Report and Recommendation. As of the date of this Order, neither party has

filed an objection to Judge Collins’s Report and Recommendation, and the time to do so has

passed. The Court has reviewed the Report and Recommendation and finds that the Magistrate

Judge’s proposed disposition is well taken.

       Therefore, the Court ACCEPTS, IN WHOLE, the Report and Recommendation of the

United States Magistrate Judge [ECF No. 17]. The Court REVERSES the final decision of the

Commissioner of the Social Security Administration and REMANDS this matter for further

proceedings consistent with this Order.

       SO ORDERED on January 11, 2021.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 2
